Case 1:20-cv-22495-RNS Document 1 Entered on FLSD Docket 06/17/2020 Page 1 of 7



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                              CASE NO.

 MARCY BROOKS, on behalf of herself
 and all others similarly situated,

                        Plaintiff,
 vs.

 ULTRA ENTERPRISES INC.,

                   Defendant.
 __________________________________/

                                     NOTICE OF REMOVAL

        Defendant Ultra Enterprises Inc. (“Ultra”)1 hereby removes this civil action from the

 Eleventh Judicial Circuit Court in and for Miami-Dade County, Florida, to the United States

 District Court for the Southern District of Florida pursuant to the Class Action Fairness Act

 (CAFA), codified in relevant part at 28 U.S.C. §§ 1332 and 1453. Ultra hereby provides a “short

 and plain statement of the grounds for removal” pursuant to 28 U.S.C. § 1446(a).2

        I.      PROCEEDINGS TO DATE

        On May 18, 2020, Plaintiff Marcy Brooks (“Plaintiff”) filed a putative class action complaint

 (the “Complaint”) in the Eleventh Judicial Circuit Court in and for Miami-Dade County, Florida (the



 1
   Event Entertainment Group, Inc. (“EEG”), not Ultra, is the proper named defendant in this action.
 Ultra is the entity that owns the Ultra Music Festival® trademark. Bassett Decl. ¶ 4 (Ex. 1). EEG
 licenses rights from Ultra to exploit the Ultra Music Festival® trademark in conjunction with
 producing an annual 3-day music festival in Miami (the “Event”). Id. at ¶ 5. EEG is the sole
 producer of the Event and sells tickets for the Event using a third-party ticketing intermediary. Id.
 at ¶ 6. Ultra is not a party to any ticket sales transactions respecting any Event, including the Event
 that was scheduled to take place in Miami, Florida on March 20-22, 2020 (the “2020 Event”). Id.
 Undersigned counsel is also counsel for EEG and intends to move to substitute EEG as the proper
 named defendant upon removal.
 2
   In removing this action to federal court, Ultra expressly reserves—and does not in any way
 waive—its or EEG’s right to move to compel arbitration of the individual class members’ claims.
                                                   1
Case 1:20-cv-22495-RNS Document 1 Entered on FLSD Docket 06/17/2020 Page 2 of 7



 “Circuit Court”) against Defendant Ultra Enterprises Inc. (“Ultra”). The Complaint was served on Ultra

 on May 28, 2020. In the Complaint, Plaintiff purports to assert claims against Ultra based on state law.

 As required by 28 U.S.C. § 1446, copies of all process, pleadings and other papers previously filed

 with the Circuit Court are attached hereto as follows*:

    Docket from the Eleventh Judicial Circuit as of June 17, 2020                      Exhibit 2

    Civil Cover Sheet Dated May 18, 2020 (DE 1)                                        Exhibit 3

    Civil Cover Sheet Dated May 15, 2020 (DE 2)                                        Exhibit 4

    Complaint (DE 3)                                                                   Exhibit 5

    Summons issued to Ultra (undated/unsigned) (DE 4)                                  Exhibit 6

    Summons issued to Ultra (dated/signed) (DE 7)                                      Exhibit 7

    Return of Service for Ultra (DE 8)                                                 Exhibit 8


 * Docket Entries Nos. 5 and 6 are docket text reflecting payment of the filing fee (DE 5) and
 summons issue fee (DE 6), with no documents attached.

         II.     THIS ACTION MAY BE REMOVED UNDER CAFA

         This Court has original jurisdiction over this case under CAFA pursuant to 28 U.S.C. §§

 1332(d), 1453. Under CAFA, United States District Courts have original jurisdiction over any civil

 action if: (a) the proposed class contains at least 100 members; (b) none of the primary defendants is a

 state, state official, or governmental entity; (c) there is diversity between at least one putative class

 member and one defendant; and (d) the amount in controversy, after aggregating the sum or value of

 each proposed class member’s claim, exceeds $5 million, exclusive of interest and costs. 28 U.S.C. §

 1332(d). Based on the allegations in the Complaint, which must be taken as true for purposes of

 removal, and for the reasons set forth below, all requirements of CAFA are satisfied.




                                                    2
Case 1:20-cv-22495-RNS Document 1 Entered on FLSD Docket 06/17/2020 Page 3 of 7



     A. The Proposed Class Consists of at Least 100 Members

         Plaintiff seeks to certify a nationwide class comprised of “all those similarly situated ticket

 holders…who purchased a ticket to concerts that are part of the Ultra Musical Festival 2020.”

 Compl. ¶ 21. Tens of thousands of tickets to the 2020 Event were sold. Bassett Decl. ¶ 8. In

 addition, the Complaint alleges the class size is “so numerous that separate joinder of each member

 is impractical.” Compl. ¶ 22. Accordingly, the aggregate number of class members is greater than

 100 persons for purposes of 28 U.S.C. § 1332(d)(5)(B).

     B. No Defendant Is a State, State Official, or Government Entity

         Ultra is not a state, state official, or governmental entity.3

     C. This Action Meets the Diversity Requirements of CAFA

         Diversity under CAFA exists if the citizenship of “any member of a class of plaintiffs is a

 citizen of a state different from any defendant.” 28 U.S.C. § 1332(d)(2)(A). A corporation is

 deemed to be a citizen of every state “by which it has been incorporated and . . . where it has its

 principal place of business.” 28 U.S.C. § 1332(c)(1). Ultra is incorporated in Florida, and its principal

 place of business is in Miami, Florida. Bassett Decl. ¶ 4; see also Compl. ¶ 15 (alleging Ultra is a Florida

 corporation). Thus, for diversity purposes, Ultra is considered a citizen of Florida. On the other hand,

 upon information and belief, Plaintiff is a citizen of California. See Compl. ¶ 2 (alleging Plaintiff resides

 in California). Thus, since Plaintiff is a citizen of California and Ultra is a citizen of Florida, CAFA’s

 minimal diversity requirement is satisfied. 28 U.S.C. § 1332(d)(2)(A).4




 3
  Nor is EEG a state, state official, or governmental entity.
 4
   EEG is likewise incorporated in Florida with its principal place of business in Miami, Florida,
 see Bassett Decl. ¶ 5, and is thus also considered a citizen of Florida.
                                                      3
Case 1:20-cv-22495-RNS Document 1 Entered on FLSD Docket 06/17/2020 Page 4 of 7



     D. The Amount in Controversy Exceeds $5 Million

         To remove a case from state court, the defendant must plead only “a short and plain statement

 of the grounds for removal” setting forth “a plausible allegation that the amount in controversy exceeds

 the jurisdictional threshold.” Dart Cherokee Basin Operating Co. v. Owens, 574 U.S. 81, 81 (2014);

 28 U.S.C. § 1446(a).

         “The amount in controversy is not proof of the amount the plaintiff will recover. Rather, it is

 an estimate of the amount that will be put at issue in the course of the litigation.” Pretka, 608 F.3d

 at 751 (quoting McPhail v. Deere & Co., 529 F.3d 947, 956 (10th Cir. 2008)). In addition, “the

 inclusion of attorney’s fees in the calculation of the amount in controversy is appropriate.” DO

 Restaurants, Inc. v. Aspen Specialty Ins. Co., 984 F. Supp. 2d 1342, 1346 (S.D. Fla. 2013).

         Here, Plaintiff seeks, among other relief, a refund of the purchase price of the tickets

 purchased by herself and all others similarly situated for the Ultra Musical Festival that was

 scheduled to take place in Miami, Florida on March 20-22, 2020 (the “2020 Event”). Compl. at

 13. Based on the number of 2020 Event tickets sold and the cost of the tickets, the amount in

 controversy as alleged in Plaintiff’s Complaint exceeds $5,000,000. Bassett Decl. ¶ 9. While Ultra

 denies that Plaintiff and the putative class are entitled to any damages, taking Plaintiff’s allegations

 as true for purposes of removal only, the alleged retail sales of 2020 Event tickets, plus attorneys’ fees

 and the value of the injunctive relief Plaintiff seeks, in the aggregate, exceed CAFA’s $5,000,000

 amount in controversy requirement. See Lee-Bolton v. Koppers Inc., 848 F. Supp. 2d 1342, 1357

 (N.D. Fla. 2011) (“there is little question that the amount in controversy for purposes of CAFA has

 been satisfied [based on monetary damages alone, and] [t]his ... does not [even] take into account that

 the amount of attorney’s fees and the value of the claims for injunctive relief also could be factored

 into the calculus of determining the amount in controversy”). In sum, the $5,000,000 amount in

 controversy standard is easily met.
                                                     4
Case 1:20-cv-22495-RNS Document 1 Entered on FLSD Docket 06/17/2020 Page 5 of 7



        Accordingly, the Court has original jurisdiction over this action under CAFA pursuant to

 28 U.S.C. §§ 1332(d), 1453 and this case may be removed to this Court pursuant to 28 U.S.C. §

 1441(a).

        III.      VENUE

        Plaintiff’s lawsuit is pending in state court in Miami-Dade County, which is within this

 judicial district and division. See 28 U.S.C. § 89(c). Therefore, this Court is the proper venue for

 removal under 28 U.S.C. §§ 1441(a), 1446(a).

        IV.       TIMELINESS

        Ultra was served on May 28, 2020 and is filing this Notice within thirty (30) days from the

 date that the Complaint was served on it. Accordingly, this Notice of Removal is timely filed. See

 28 U.S.C. § 1446(b).

        V.        CONSENT

        A class action “may be removed [under CAFA] by any defendant without the consent of

 all defendants.” Lowery v. Ala. Power Co., 483 F.3d 1184, 1196 (11th Cir. 2007) (quoting 28

 U.S.C. § 1453(b)). In any event, and in light of the fact that EEG is the proper named defendant

 here and that Ultra intends to move to substitute EEG as the proper named defendant upon removal,

 undersigned counsel is also counsel for EEG and is authorized to represent that EEG consents to

 the removal of this action.

        VI.       NOTICE

        As required by 28 U.S.C. § 1446(d), Ultra will serve written notice of this Notice of

 Removal on Plaintiff, and Ultra will file a copy of this Notice of Removal with the clerk of the

 Circuit Court.




                                                  5
Case 1:20-cv-22495-RNS Document 1 Entered on FLSD Docket 06/17/2020 Page 6 of 7



                                            CONCLUSION

        For the foregoing reasons, Defendant Ultra Enterprises Inc. respectfully requests that this

 action, previously pending in the Circuit Court of the Eleventh Judicial Circuit in and for Miami-

 Dade County, Florida, be removed to this Court, and that this Court proceed as if this case had

 been originally initiated in this Court.


 Dated: June 17, 2020.

                                              Hildy M. Sastre (Florida Bar No. 026492)
                                              Hildy M. Sastre (Florida Bar No. 026492)
                                              E-Mail: hsastre@shb.com
                                              Daniel B. Rogers (Florida Bar No. 195634)
                                              E-Mail: drogers@shb.com
                                              Michael L. Mallow (pro hac vice forthcoming)
                                              E-Mail: mmallow@shb.com
                                              Katherine G. Mastrucci (Florida Bar No. 0105367)
                                              E-Mail: kmastrucci@shb.com
                                              SHOOK, HARDY & BACON L.L.P.
                                              Citigroup Center, Suite 3200
                                              201 South Biscayne Blvd.
                                              Miami, Florida 33131
                                              T: (305) 358-5171

                                              Attorneys for Defendant Ultra Enterprises Inc.




                                                 6
Case 1:20-cv-22495-RNS Document 1 Entered on FLSD Docket 06/17/2020 Page 7 of 7



                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 17th day of June 2020, I served a true and correct copy

 of the foregoing document via electronic mail on all parties and counsel of record listed below.

 Marcus W. Corwin
 Florida Bar No. 0764647
 CORWIN LAW
 MARCUS W. CORWIN, P.A.
 6001 Broken Sound Parkway NW, Suite 404
 Boca Raton, FL 33487
 Telephone: (561) 482-3636
 E-Mail: mcorwin@corwinlawfirm.com

 Counsel for Plaintiff


                                                      By: /s/ Hildy M. Sastre
                                                              Hildy M. Sastre




                                                 7
